UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


ULYSSES T. WARE,                                  §
                                                  §
                Plaintiff,                        §
                                                  §
versus                                            §    CIVIL ACTION NO. 1:19-CV-116
                                                  §
KEITH F. GIBLIN,                                  §
                                                  §
                Defendant.                        §

                     MEMORANDUM ORDER ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Ulysses T. Ware, proceeding pro se, filed this lawsuit. The court previously

referred this matter to the Honorable Zack Hawthorn, United States Magistrate Judge, for

consideration pursuant to applicable laws and orders of this court. The magistrate judge has

submitted a Report and Recommendation of United States Magistrate Judge recommending this

lawsuit be dismissed without prejudice pursuant to Federal Rule of Civil Procedure 41(b).

         The court has received the magistrate judge’s Report and Recommendation, along with the

record, pleadings, and all available evidence. No objections were filed to the Report and

Recommendation.

                                              ORDER

         Accordingly, the findings of fact and conclusions set forth in the magistrate judge’s Report

and Recommendation are correct and the report is ADOPTED. A final judgment shall be entered

dismissing this lawsuit pursuant to Federal Rule of Civil Procedure 41(b).


           Signed this date
           Aug 16, 2019
